Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 3, 2022

                                      No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                               v.

           BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                                Appellees

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2015PC2618
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
Sitting:       Rebeca C. Martinez, Chief Justice (not participating)
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice (not participating)
               Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

     Appellees’ Motion for Rehearing and Conditional Motion for Reconsideration En Banc is
DENIED. See TEX. R. APP. P. 49.3, 49.5.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court